DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
 
Acknowledgments and Response to Amendment/Arguments
This communication is in response to the amendment filed on November 15, 2021 and the request for continued examination filed on December 13, 2021. Claims 1, 7-9, 15-16 and 21-26 are currently pending. Claims 2-6, 10-14, and 17-20 have been cancelled by Applicant. Applicant’s amendment, filed on November 15, 2021, has fully been considered. 
With respect to the 101 rejection as abstract idea, Applicant’s claims continue to be directed to a judicial exception. The amendments to claims 1, 9, and 16, are not sufficient to overcome the 101 rejection under judicial exception, because the claims are still directed to the abstract idea of encrypting transaction data. Applicant is of the opinion that “…the claims are directed to verifying transaction data and adjusting both 
With respect to the 103 rejections, Applicant’s remarks and amendments were fully considered. With respect to the claim amendment  “wherein the one or more metatags comprise an indication that the transaction was performed using a mobile device type and a mobile software type” Dill, at least in [0141]-[0145] teaches generating token based on requestor type, platform type, OS type, etc. Further claim amendments are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, 15-16 and 21-26  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 7-8 and 21-22 are directed to a method (process) and claims 9, 15-16, and 21-26 are directed to a product. Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 7-9, 15-16 and 21-26 are directed to the abstract idea of encrypting transaction data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to encrypting data. Specifically, the claims recite receiving from a requester, a request for de-tokenization of a token assigned to a transaction, receiving metadata for the transaction, determining a token assurance level of the token based on the metadata, determining an associated processing priority level for the transaction based on the token assurance level, determining an associated requirement for additional verification based on a dollar amount of the transaction exceeding a verification threshold, and performing the de-tokenization of the token by the associated processing priority level based on the token assurance level not requiring additional verification for the user, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for encrypting transaction data. Accordingly, the claims 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of a tokenization server in an electronic payment system, a processor, and a computer system, merely use(s) one or more computers as tools to perform an abstract idea, specifically, receiving from a requester, a request for de-tokenization of a token assigned to a transaction, receiving metadata for the transaction, determining a token assurance level of the token based on the metadata, determining an associated processing priority level for the transaction based on the token assurance level, determining an associated requirement for additional verification based on a dollar amount of the transaction exceeding a verification threshold, and performing the de-tokenization of the token by the associated processing priority level based on the token assurance level not requiring additional verification for the user. The use of one or more computers, does not integrate the abstract idea into a practical application because it requires no more than computers performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a tokenization server in an electronic payment system, a processor, and a computer system amounts to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving from a requester, a request for de-tokenization of a token assigned to a transaction, receiving metadata for the transaction, determining a token assurance level of the token based on the metadata, determining an associated processing priority level for the transaction based on the token assurance 
Dependent claims 7, 8 and 15 describe the token assurance level, which is an abstract idea. Claims 21, 23 and 25 recite sending a PIN, which is an abstract idea. It recites additional elements of tokenization server and mobile device which does not integrate the abstract idea into a practical application because it requires no more than computers performing functions that correspond to acts required to carry out the abstract idea. Claims 22, 24 and 26 recite sending a message, which is an abstract idea. It recites additional elements of tokenization server and mobile device which does not integrate the abstract idea into a practical application because it requires no more than computers performing functions that correspond to acts required to carry out the abstract idea.
Therefore, while dependent claims, which represent additional language, slightly modify the analysis provided with respect to independent claims 1, 9 and 16, these additional elements/functions are insufficient to render the dependent claims eligible. Therefore, these dependent claims are also ineligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al. (US Patent Publication No. 2015/0032627), in view of Chitragar et al. (US Patent Publication No. 2016/0283942), further in view of Knutson et al. (US Patent Publication No. 2012/0109665), and further in view of Inoue et al. (US Patent Publication No. 2009/0119541)
With respect to claims 1, 9 and 16, Dill et al. teach:
receiving by a tokenization server in an electronic payment system, from a requester, a request for de-tokenization of a token assigned to a transaction; ([0070], [0074], [0098], [0103], [0108], [0109], [0127], [0130])
receiving, by the tokenization server, metadata for the transaction, the metadata comprising a merchant identifier (ID) for the transaction and one or more metatags… ([0078], [0108], [0118], [0123]-[0124], [0127]-[0128], [0143], [0167], [0208], [0233], [0257]
…and wherein the one or more metatags comprise an indication that the transaction was performed using a mobile device type and a mobile software type; ([0141]-[0145] generating token based on requestor type, platform type, OS type)
determining by the tokenization server, a token assurance level of the token based on the merchant ID for the transaction and the one or more metatags,… ([0034]-[0035], [0046], [0078], [0082], [0104], [0108], [0110]-[0111], [0155], [0185], [0213], [0227], [0269])
wherein the token assurance level is further determined based on whether a collection point for a merchant associated with the merchant ID includes a pin requirement for the transaction; ([0213], [0218], [0220]-[0227])

Dill et al. do not explicitly teach:
…wherein the one or more metatags comprise an indication that the transaction was performed at a merchant using biometric identification… 
determining, by the tokenization server, an associated processing priority level for the transaction based on the token assurance level of the token;
determining an associated requirement for additional verification based on a dollar amount of the transaction exceeding a verification threshold, wherein the associated requirement for additional verification comprises a type of verification, and wherein the type of verification is determined based on the token assurance level of the token;
…de-tokenization by the associated processing priority level based on the token assurance level not requiring additional verification for the user.
However, Chitragar et al. teach:
determining an associated requirement for additional verification based on a dollar amount of the transaction exceeding a verification threshold, wherein the associated requirement for additional verification comprises a type of verification, and wherein the type of verification is determined based on the token assurance level of the token; ([0027], [0040]-[0041], [0045]-[0046], [0048]-[0050], [0058]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction validity verification based on risk evaluation and transaction amount, as taught by Chitragar et 
Dill et al., and Chitragar et al. do not explicitly teach:
wherein the one or more metatags comprise an indication that the transaction was performed at a merchant using biometric identification; 
… de-tokenization by the associated processing priority level based on the token assurance level not requiring additional verification for the user.
However, Knutson et al. teach:
wherein the one or more metatags comprise an indication that the transaction was performed at a merchant using biometric identification; (FIG. 11, [0084]-[0085], [0103], [0106]-[0112])
In addition, the claim recitation “wherein the one or more metatags comprise an indication that the transaction was performed at a merchant using biometric identification” indicates non-functional descriptive material because “the indication that the transaction was performed using biometric identification” has not been used or acted upon in the rest of the claim and dependent claims. Language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
… de-tokenization by the associated processing priority level based on the token assurance level not requiring additional verification for the user . ([0038], [0049]-[0051], [0063], [0085], [0092]-[0093], [0103], [0111]-[0112])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction efficiency 
Dill et al., Chitragar et al. and Knutson et al. do not explicitly teach:
determining, by the tokenization server, an associated processing priority level for the transaction based on the token assurance level of the token;
However, Inoue et al. teach:
determining…an associated processing priority level for the transaction based on the …assurance level… ([0285]-[0286], [0377])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process priority determination based on a priority factor, as taught by Inoue et al. into the tokenized transaction system of Dill et al., Chitragar et al. and Knutson et al., in order to prioritize functions based on a higher reliability factor. (Inoue et al.: Abstract, [0007]-[0008])

Claim 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al., in view of Chitragar et al., Knutson et al., and Inoue et al., and further in view of Shastry et al. (US Patent Publication No. 2015/0356560)
With respect to claims 7 and 15, Dill et al., Chitragar et al., Knutson et al., and Inoue et al. teach the limitations of claims 1 and 9.
Dill et al., Chitragar et al., Knutson et al., and Inoue et al. do not explicitly teach:

However, Shastry et al. teach:
wherein the token assurance level is determined based on a type of a mobile application associated with the transaction. ([0067], [0070], [0074])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the token status verification, as taught by Shastry et al. into the tokenized transaction system of Dill et al., Chitragar et al., Knutson et al., and Inoue et al., in order to determine assurance level of token based on various data such as software type. (Shastry et al.: Abstract, [0005]-[0009])
With respect to claim 8, Dill et al., Chitragar et al., Knutson et al., and Inoue et al. teach the limitations of claims 1.
Dill et al., Chitragar et al., Knutson et al., and Inoue et al. do not explicitly teach:
wherein the token assurance level is determined based on a type of payment software used for the transaction.
However, Shastry et al. teach: 
wherein the token assurance level is determined based on a type of payment software used for the transaction. ([0067], [0070], [0074]) 

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al., in view of Chitragar et al., Knutson et al., and Inoue et al., and further in view of Shrivastav (US Patent Publication No. 2011/0078025)
With respect to claims 21, 23, and 25, Dill et al., Chitragar et al., Knutson et al., and Inoue et al. teach the limitations of claims 1, 9 and 16.
Dill et al., Chitragar et al., Knutson et al., and Inoue et al. do not explicitly teach:
performing an additional verification, wherein the additional verification includes sending a PIN from the tokenization server to a mobile device of the user… 
However, Shrivastav teaches:
performing an additional verification, wherein the additional verification includes sending a PIN from the tokenization server to a mobile device of the user… ([0047], [0057], [0065]-[0066], Claim 1) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the verification code, as taught by Shrivastav into the tokenized transaction system of Dill et al., Chitragar et al., Knutson et al., and Inoue et al., in order to provide a verification code form server to the user. (Shrivastav: Abstract, [0007], [0011])
Dill et al., Chitragar et al., Knutson et al., and Inoue et al. and Shrivastav do not explicitly teach:
…that must be submitted to a merchant implementing the electronic payment system.
However, the claim language recites the intended use of the PIN, and does not serve to differentiate the claims from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim 
With respect to claims 22, 24, and 26, Dill et al., Chitragar et al., Knutson et al., and Inoue et al. teach the limitations of claims 1, 9 and 16.
Dill et al., Chitragar et al., Knutson et al., and Inoue et al. do not explicitly teach:
performing an additional verification, wherein the additional verification includes sending a message from the tokenization server to a mobile device of a user that requires a response to the tokenization server
However, Shrivastav teaches:
the additional verification includes sending a message from the tokenization server to a mobile device of a user that requires a response to the tokenization server… ([0047], [0057], [0065]-[0066], Claim 1) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the verification message, as taught by Shrivastav into the tokenized transaction system of Dill et al., Chitragar et al., Knutson et al., and Inoue et al., in order to provide a verification message form server to the user. (Shrivastav: Abstract, [0007], [0011])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685